         Case 1:20-cr-00175-DLH Document 20 Filed 01/21/21 Page 1 of 1

                             UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NORTH DAKOTA

                              WESTERN DIVISION
______________________________

UNITED STATES OF AMERICA,                                             1:20-CR-175

                      Plaintiff,
                                                      MOTION TO WITHDRAW
vs.                                                   AS COUNSEL

PAIGE HOWLING WOLF,

                  Defendant.
______________________________

       Comes now Edward Werner, Assistant Federal Public Defender, and moves this

Honorable Court for its Order permitting him, on behalf of the Office of the Federal Public

Defender, District of North Dakota, to withdraw as counsel for Defendant herein, having been

appointed on October 21, 2020.

       It has become clear that there is a direct conflict with another client in our office. Due to

this obvious conflict, the undersigned must withdraw.

        WHEREFORE, the undersigned asks that he be permitted to withdraw as counsel for

Defendant

       Dated this 21st day of January, 2021.

                                      Respectfully submitted,

                                      JASON J. TUPMAN
                                      Federal Public Defender
                                      By:

                                      /s/ Edward Werner
                                      Edward Werner
                                      Assistant Federal Public Defender
                                      Attorney for Defendant
                                      Office of the Federal Public Defender
                                      Districts of South Dakota and North Dakota
                                      100 West Broadway Avenue, Suite 230
                                      Bismarck, ND 58501
                                      Telephone: 701-250-4500 Facsimile: 701-250-4498
                                      filinguser_SDND@fd.org
